DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on 02/11/2021.

Response to Amendment
The Applicant’s Preliminary Amendment filed on 02/11/2021 in which claims 1-21 and 28-32 have been amended, claims 22-27 have been canceled and entered of record.
1-21 and 28-32 are pending for examination.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation of U.S. Patent Application No. 15/739,459, filed on March December 22, 2017, and issued as U.S. Patent No. 11,031,178, which is a continuation of International application PCTEP2016064556, filed on June 23, 2016, and issued as U.S. Patent No. 9,543,455, which claims priority from a Foreign application GB1511259.2, filed on June 26, 2015, GB1512275.7, filed on July 14, 2015, and GB1607032.8, filed on April 22, 2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-21 and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-21, and 28-32 of U.S. Patent 11,031,17. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21, and 28-32 of the current application are either anticipated, or would have been obvious over, by claims 1-3, 5-21, and 28-32 of the U.S. Patent 11,031,178.
Below is the chart showing the similarities (in bold) and differences between claims 1-21, and 28-32 of the present application and claims 1-3, 5-21, and 28-32 of the U.S. Patent 11,031,178.

Present Application: 17/173,219
U.S. Patent 11,031,17
1. A primary-sided arrangement of primary winding structures of a system for inductive power transfer, comprising:
at least three phase lines; and 
at least one winding structure per phase line; 
wherein each winding structure comprises at least one subwinding structure;
wherein the winding structures extend along a longitudinal axis of the primary-sided arrangement, wherein a first pitch between corresponding subwinding structures of a first winding structure and a second winding structure is chosen from an interval of a length of the subwinding structure and wherein the first pitch is a distance between geometric centres of the corresponding subwinding structures of the first and the second winding structure along the longitudinal axis;
wherein a second pitch between corresponding subwinding structures of the first winding structure and a third winding structure is smaller than the pitch between the corresponding subwinding structures of the first winding structure and the second winding structure and wherein the second pitch is a distance between geometric centres of the corresponding subwinding structures of the first and the third winding structure along the longitudinal axis. 

1. A primary-sided arrangement of primary winding structures of a system for inductive power transfer, comprising: 
at least three phase lines; and 
at least one winding structure per phase line; 
wherein each winding structure comprises at least one subwinding structure; 
wherein the winding structures extend along a longitudinal axis of the primary-sided arrangement, wherein a first pitch between corresponding subwinding structures of a first winding structure and a second winding structure is chosen from an interval of a length of the subwinding structure; 
wherein a second pitch between corresponding subwinding structures of the first winding structure and a third winding structure is smaller than the first pitch between the corresponding subwinding structures of the first winding structure and the second winding structure; and 
wherein the first pitch between corresponding subwinding structures of the first winding structure and the second winding structure is chosen as 1/3 of the length of one subwinding structure, wherein the second pitch between corresponding subwinding structures of the first winding structure and the third winding structure is chosen as 1/6 of the length of one subwinding structure.
2. The primary-sided arrangement of claim 1, wherein the second pitch between the corresponding subwinding structures of the first winding structure and the third winding structure is equal to a third pitch between the corresponding subwinding structures of the second winding structure and the third winding structure.  

2. The primary-sided arrangement of claim 1, wherein the second pitch between the corresponding subwinding structures of the first winding structure and the third winding structure is equal to a third pitch between the corresponding subwinding structures of the second winding structure and the third winding structure.
3. The primary-sided arrangement of claim 1, wherein the first pitch between corresponding subwinding structures of the first winding structure and the second winding structure is chosen as 2/3 of the length of one subwinding structure, wherein the second pitch between the corresponding subwinding structures of the first winding structure and the third winding structure is chosen as 1/3 of the length of one subwinding structure
3. The primary-sided arrangement of claim 1, wherein the first pitch between corresponding subwinding structures of the first winding structure and the second winding structure is chosen as 2/3 of the length of one subwinding structure, wherein the second pitch between the corresponding subwinding structures of the first winding structure and the third winding structure is chosen as 1/3 of the length of one subwinding structure.
5. The primary-sided arrangement of claim 1, wherein a plurality of corresponding subwinding structures are designed and/or arranged such that directions of the magnetic fluxes generated by a corresponding subwinding structure of the first winding structure and the second winding structure are oriented in the same direction, wherein said direction is oriented opposite to the direction of the magnetic flux generated by a corresponding subwinding structure of the third winding structure if either a positive or negative operating current flows through the plurality of corresponding subwinding structures.
5. The primary-sided arrangement of claim 1, wherein a plurality of corresponding subwinding structures are designed and/or arranged such that directions of the magnetic fluxes generated by corresponding subwinding structures of the first winding structure and the second winding structure are oriented in the same direction, wherein said direction is oriented opposite to the direction of the magnetic flux generated by a corresponding subwinding structure of the third winding structure if either a positive or negative operating current flows through the plurality of corresponding subwinding structures.  

6. The primary-sided arrangement of claim 1, wherein at least one feeding point of the first subwinding structure of the first winding structure and at least one feeding point of the first subwinding structure of the second winding structure are arranged on a first lateral side of the arrangement, wherein at least one feeding point of the first subwinding structure of the third winding structure is arranged on a second lateral side of the arrangement.
6. The primary-sided arrangement of claim 1, wherein at least one feeding point of the first subwinding structure of the first winding structure and at least one feeding point of the first subwinding structure of the second winding structure are arranged on a first lateral side of the arrangement, wherein at least one feeding point of the first subwinding structure of the third winding structure is arranged on a second lateral side of the arrangement.
7. The primary-sided arrangement of claim 1, wherein a length or pole pitch of the subwinding structures of a winding structure varies.
7. The primary-sided arrangement of claim 1, wherein a length or pole pitch of the subwinding structures of a winding structure varies.
8. The primary-sided arrangement of claim 7, wherein each subwinding structure of a winding structure has a first or a second length, wherein the second length is longer than the first length and/or each subwinding structure of a winding structure provides a first or a second pole pitch, wherein the second pole pitch is longer than the first pole pitch.
8. The primary-sided arrangement of claim 7, wherein each subwinding has structure of a winding structure a first or a second length, wherein the second length is longer than the first length and/or each subwinding structure of a winding structure provides a first or a second pole pitch, wherein the second pole pitch is longer than the first pole pitch.
9. The primary-sided arrangement of claim 7, wherein a length distribution of subwinding structures of the first winding structure along the longitudinal axis is inverse to a length distribution of subwinding structures of the second winding structure along the longitudinal axis.
9. The primary-sided arrangement of claim 7, wherein a length distribution of subwinding structures of the first winding structure along the longitudinal axis is inverse to a length distribution of subwinding structures of the second winding structure along the longitudinal axis.
10. The primary-sided arrangement of claim 1, further comprising at least one magnetically conducting element or an arrangement of magnetically conducting elements.
10. The primary-sided arrangement of claim 1, further comprising at least one magnetically conducting element or an arrangement of magnetically conducting elements.
11. The primary-sided arrangement of claim 10, wherein the arrangement of magnetically conducting elements comprises multiple bar elements.
11. The primary-sided arrangement of claim 10, wherein the arrangement of magnetically conducting elements comprises multiple bar elements.  
12. The primary-sided arrangement of claim 11, wherein the arrangement of magnetically conducting elements comprises multiple rows of at least one magnetically conductive element, wherein a non-zero gap between two adjacent rows is provided along a lateral direction.
12. The primary-sided arrangement of claim 11, wherein the arrangement of magnetically conducting elements comprises multiple rows of at least one magnetically conductive element, wherein a non-zero gap between two adjacent rows is provided along a lateral direction.
13. The primary-sided arrangement of claim 11, wherein at least two magnetically conductive elements overlap each other.
13. The primary-sided arrangement of claim 11, wherein at least two magnetically conductive elements overlap each other.
14. The primary-sided arrangement of claim 10, wherein the least one magnetically conducting element or an arrangement of magnetically conducting elements provides a recess to receive at least a section of a winding structure.
14. The primary-sided arrangement of claim 10, wherein the least one magnetically conducting element or an arrangement of magnetically conducting elements provides a recess to receive at least a section of a winding structure.
15. The primary-sided arrangement of claim 10, wherein at least one section of at least one magnetically conductive element extends into one subwinding structure.
15. The primary-sided arrangement of claim 10, wherein at least one section of at least one magnetically conductive element extends into one subwinding structure.
16. The primary-sided arrangement of claim 10, wherein magnetically conducting elements of an arrangement of multiple magnetically conductive elements are arranged in a row, wherein at least two successive magnetically conductive elements are aligned with a lateral offset to one another.
16. The primary-sided arrangement of claim 10, wherein magnetically conducting elements of an arrangement of multiple magnetically conductive elements are arranged in a row, wherein at least two successive magnetically conductive elements are aligned with a lateral offset to one another.
17. The primary-sided arrangement of claim 1, further comprising at least one cable bearing element.
17. The primary-sided arrangement of claim 1, further comprising at least one cable bearing element.
18. The primary-sided arrangement of claim 1, wherein a position of the primary-sided arrangement is adjustable at least along a vertical axis.
18. The primary-sided arrangement of claim 1, wherein a position of the primary-sided arrangement is adjustable at least along a vertical axis.
19. A system for inductive power transfer, the system comprising:
a primary-sided arrangement of primary winding structures according to claim 1; and 
            a secondary-sided arrangement of at least one secondary winding structure, wherein the secondary-sided arrangement comprises at least one phase line and one secondary winding structure per phase line.
19. A system for inductive power transfer, the system comprising the primary-sided arrangement of primary winding structures according to claim 1; and 
a secondary-sided arrangement of at least one secondary winding structure, wherein the secondary-sided arrangement comprises at least one phase line and one secondary winding structure per phase line.  

20. The system according to claim 19, wherein the secondary-sided arrangement comprises at least one magnetically conducting element or an arrangement of magnetically conducting elements.
20. The system according to claim 19, wherein the secondary-sided arrangement comprises at least one magnetically conducting element or an arrangement of magnetically conducting elements.
21. The system according to claim 20, wherein the at least one magnetically conducting element or the arrangement of magnetically conducting elements of the secondary-sided arrangement is designed such that in an aligned state of the primary-sided and the secondary-sided arrangement the at least one magnetically conducting element of the secondary- sided arrangement extends along the longitudinal axis.
21. The system according to claim 20, wherein the at least one magnetically conducting element or the arrangement of magnetically conducting Application No. 15/739,459elements of the secondary-sided arrangement is designed such that in an aligned state of the primary-sided and the secondary-sided arrangement, the at least one magnetically conducting element of the secondary-sided arrangement extends along the longitudinal axis.  
28. A method for inductively supplying power to a vehicle, comprising: 
supplying operating current to winding structures of a primary-sided arrangement according to claim 1; 
wherein a first operating current is supplied to the first winding structure; 
wherein a second operating current is supplied to the second winding structure;
wherein a third operating current is supplied to the third winding structure.
28. A method for inductively supplying power to a vehicle, comprising: 
supplying operating currents to winding structures of the primary-sided arrangement according to claim 1; 
wherein a first operating current is supplied to the first winding structure; 
wherein a second operating current is supplied to the second winding structure; and wherein a third operating current is supplied to the third winding structure.
29. The method according to claim 28, wherein in a standard operational mode the first operating current the second operating current and the third operating current are controlled such that a predetermined phase shift between all three operating currents is provided.  

29. The method according to claim 28, wherein in a standard operational mode the first operating current, the second operating current and the third operating current are controlled such that a predetermined phase shift between all three operating currents is provided.
30. The method according to claim 28, wherein in a modified operational mode the first operating current, the second operating current and the third operating current are controlled such that the set of phase shift values comprises at most two non-zero values and all non-zero phase shift values are equal.
30. The method according to claim 28, wherein in a modified operational mode the first operating current, the second operating current and the third operating current are controlled such that the set of phase shift values comprises at most two non- zero values and all non-zero phase shift values are equal.
31. The method according to claim 30, wherein one of the operating currents is reduced to zero.
31. The method according to claim 30, wherein one of the operating currents is reduced to zero.
32. The method according to claim 31, wherein the remaining operating currents are controlled such that the non-zero phase shift value is 1800 phase angle.
32. The method according to claim 31, wherein the remaining operating currents are controlled such that the non-zero phase shift value is 180° phase angle.


Regarding instant claim 1, the patented claim 1 does not explicitly claimed for “wherein the first pitch is a distance between geometric centres of the corresponding subwinding structures of the first and the second winding structure along the longitudinal axis” and “wherein the second pitch is a distance between geometric centres of the corresponding subwinding structures of the first and the third winding structure along the longitudinal axis”.  However, because the instant claim 1 claimed for “wherein the winding structures extend along a longitudinal axis of the primary-sided arrangement, wherein a first pitch between corresponding subwinding structures of a first winding structure and a second winding structure is chosen from an interval of a length of the subwinding structure” and “wherein a second pitch between corresponding subwinding structures of the first winding structure and a third winding structure is smaller than the pitch between the corresponding subwinding structures of the first winding structure and the second winding structure”.  Therefore, it would have been obvious that “wherein the first pitch is a distance between geometric centres of the corresponding subwinding structures of the first and the second winding structure along the longitudinal axis” and “wherein the second pitch is a distance between geometric centres of the corresponding subwinding structures of the first and the third winding structure along the longitudinal axis”.
Regarding instant claims 2-3, 5-21, and 28-32, the claims are identical to the patented claims 2-3, 5-21, and 28-32.

Claim Objections
Claims 19 and 28 objected to because of the following informalities: “a primary-sided arrangement” should be “the primary-sided arrangement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-10, 17, 19-21, and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piech et al. US Patent Publication 2016/0090275; hereinafter “Piech”.
Regarding claim 1, Piech discloses a primary-sided arrangement of primary winding structures (Fig. 4, 18) of a system for inductive power transfer [0004], comprising:
at least three phase lines (Fig. 4 A, B, and C) [0017]; and 
at least one winding structure per phase line (Fig. 4 A, B, and C); 
wherein each winding structure comprises at least one subwinding structure (Fig. 4, subwinding structure of A or B or C);
wherein the winding structures extend along a longitudinal axis of the primary-sided arrangement (Fig. 4, shows subwinding structures of A or B or C along x axis as shown in the reproduction of Fig 4 below), wherein a first pitch (Fig. 4, spacing between winding B and winding A) between corresponding subwinding structures of a first winding structure (Fig. 4, B) and a second winding structure (Fig. 4, A) is chosen from an interval of a length of the subwinding structure (1st pitch between B and A is there, therefore is chosen) and wherein the first pitch is a distance between geometric centres of the corresponding subwinding structures of the first and the second winding structure (1st pitch between B and A is a distance between geometric centres of B and A as shown in Fig. 4 below) along the longitudinal axis (1st pitch between B and A is the distance along the longitudinal X axis as shown in Fig. 4 below);
wherein a second pitch (Fig. 4, spacing between winding B and winding c) between corresponding subwinding structures of the first winding structure (Fig. 4, B) and a third winding structure (Fig. 4, c) is smaller than the pitch between the corresponding subwinding structures of the first winding structure and the second winding structure (Fig. 4, 2nd pitch is smaller than the 1st pitch as shown in Fig. 4 below) and wherein the second pitch is a distance between geometric centres of the corresponding subwinding structures of the first and the third winding structure (2nd pitch between B and c is a distance between geometric centres of B and c) along the longitudinal axis (2nd pitch between B and c is the distance along the longitudinal X axis as shown in Fig. 4 below).

    PNG
    media_image1.png
    896
    900
    media_image1.png
    Greyscale

Regarding claim 2, Piech discloses the primary-sided arrangement of claim 1 above, Piech further discloses the second pitch (Fig. 4, 2nd pitch) between the corresponding subwinding structures of the first winding structure (Fig. 4, B) and the third winding structure (Fig. 4, c) is equal to a third pitch (Fig. 4, 3rd pitch) between the corresponding subwinding structures of the second winding structure (Fig. 4, A) and the third winding structure (Fig. 4, c) (2nd pitch and 3rd pitch are equal as shown in Fig. 4).
Regarding claim 3, Piech discloses the primary-sided arrangement of claim 1 above, Piech further discloses the first pitch (Fig. 4, 1st pitch) between corresponding subwinding structures of the first winding structure (Fig. 4, B) and the second winding structure (Fig. 4, A) is chosen as 2/3 of the length of one subwinding structure (Fig. 4, 1st pitch is 2/3 of the length between B and b), wherein the second pitch (Fig. 4, 2nd pitch) between the corresponding subwinding structures of the first winding structure (Fig. 4, B) and the third winding structure (Fig. 4, c) is chosen as 1/3 of the length of one subwinding structure (Fig. 4, 2nd pitch is 1/3 of the length between B and b).
Regarding claim 5, Piech discloses the primary-sided arrangement of claim 1 above, Piech further discloses a plurality of corresponding subwinding structures (Fig. 4, subwinding structure of A or B or C) are designed and/or arranged such that directions of the magnetic fluxes generated by a corresponding subwinding structure of the first winding structure and the second winding structure are oriented in the same direction (Fig. 4, current of B and A are flown in the same direction; therefore generate the same magnetic flux direction), wherein said direction is oriented opposite to the direction of the magnetic flux generated by a corresponding subwinding structure of the third winding structure if either a positive or negative operating current flows through the plurality of corresponding subwinding structures (Fig. 4, shows current flows in sub winding B, in which currents flow in B and A share the same direction and current flow in the third structure c has an opposite direction thus generate an opposite magnetic field).
Regarding claim 7, Piech discloses the primary-sided arrangement of claim 1 above, Piech further discloses a length or pole pitch of the subwinding structures of a winding structure varies (Fig. 4, shows the total length/pole pitch of subwinding c is longer than the length/pole pitch of subwinding B due to the bend down).
Regarding claim 8, Piech discloses the primary-sided arrangement of claim 1 above, Piech further discloses each subwinding structure of a winding structure has a first (Fig. 4, B has a first length) or a second length (Fig. 4, c has a second length), wherein the second length is longer than the first length (Fig. 4, shows the total length/pole pitch of subwinding c is longer than the length/pole pitch of subwinding B due to the bend down) and/or each subwinding structure of a winding structure provides a first or a second pole pitch, wherein the second pole pitch is longer than the first pole pitch.
Regarding claim 9, Piech discloses the primary-sided arrangement of claim 1 above, Piech further discloses a length distribution of subwinding structures of the first winding structure along the longitudinal axis is inverse to a length distribution of subwinding structures of the second winding structure along the longitudinal axis (Fig. 4, length/pole pitch of the first winding structure B is different than the length/pole pitch of the second winding structure A therefore length distribution of subwinding structures of the first winding structure along the longitudinal axis is inverse to a length distribution of subwinding structures of the second winding structure).
Regarding claim 10, Piech discloses the primary-sided arrangement of claim 1 above, Piech also discloses the primary-sided arrangement further comprising at least one magnetically conducting element (Fig. 4, 21) or an arrangement of magnetically conducting elements.
Regarding claim 17, Piech discloses the primary-sided arrangement of claim 1 above, Piech also discloses the primary-sided arrangement further comprising at least one cable bearing element (Fig. 4, 21).
Regarding claim 19, Piech discloses a system for inductive power transfer, the system comprising:
a primary-sided arrangement of primary winding structures (Fig. 4) according to claim 1; and 
a secondary-sided arrangement (Fig. 3, 24) of at least one secondary winding structure (Fig. 3, c or A or b of secondary 24), wherein the secondary-sided arrangement comprises at least one phase line (Fig. 3, c or A or b of secondary 24) and one secondary winding structure per phase line (Fig. 3, c or A or b of secondary 24).
Regarding claim 20, Piech discloses the system according to claim 19 above, Piech also discloses the secondary-sided arrangement comprises at least one magnetically conducting element or an arrangement of magnetically conducting elements ([0017] magnetic core).
Regarding claim 21, Piech discloses the system according to claim 19 above, Piech also discloses the at least one magnetically conducting element or the arrangement of magnetically conducting elements of the secondary-sided arrangement is designed such that in an aligned state of the primary-sided and the secondary-sided arrangement (Fig. 3, core of secondary side is aligned with the core of the primary side 19) the at least one magnetically conducting element of the secondary- sided arrangement extends along the longitudinal axis (Fig. 3, core of secondary side extends along the longitudinal axis).
Regarding claim 28, Piech discloses a method for inductively supplying power to a vehicle, comprising: 
supplying operating current (Fig. 4, arrows as indication for current direction) to winding structures of a primary-sided arrangement according to claim 1 (Fig. 4 is the primary side); 
wherein a first operating current (Fig. 4, arrows as indication for current direction of winding B) is supplied to the first winding structure (Fig. 4, arrows as indication for supply current to winding B); 
wherein a second operating current (Fig. 4, arrows as indication for current direction of winding A) is supplied to the second winding structure (Fig. 4, arrows as indication for supply current to winding A);
wherein a third operating current (Fig. 4, arrows as indication for current direction of winding c) is supplied to the third winding structure (Fig. 4, arrows as indication for supply current to winding c).
Regarding claim 29, Piech discloses the method according to claim 28 above, Piech further discloses in a standard operational mode the first operating current the second operating current and the third operating current are controlled such that a predetermined phase shift between all three operating currents is provided [0013] and [0017].
Regarding claim 30, Piech discloses the method according to claim 28 above, Piech further discloses in a modified operational mode the first operating current, the second operating current and the third operating current are controlled such that the set of phase shift values comprises at most two non-zero values and all non-zero phase shift values are equal [0017] “arranged in three phases”, it is well-known in the art that three phases are 180o apart, obviously when one phase is at zero, the other two phases will be non-zero and equal in magnitude value but opposite sign).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piech in view of Vollenwyder et al., US Patent Publication 20120055751; hereinafter “Vollenwyder”.
Regarding claim 6, Piech discloses the primary-sided arrangement of claim 1 above, Piech does not disclose at least one feeding point of the first subwinding structure of the first winding structure and at least one feeding point of the first subwinding structure of the second winding structure are arranged on a first lateral side of the arrangement, wherein at least one feeding point of the first subwinding structure of the third winding structure is arranged on a second lateral side of the arrangement.  Vollenwyder discloses at least one feeding point of the first subwinding structure of the first winding structure and at least one feeding point of the first subwinding structure of the second winding structure are arranged on a first lateral side of the arrangement, wherein at least one feeding point of the first subwinding structure of the third winding structure is arranged on a second lateral side of the arrangement (Fig. 13, U1 is on one side and U2, U3 are on the other side).
It would have been obvious to one of ordinary skill in the art before the invention was filed the transmission subwinding structure must be fed in order to transmit power and it also obvious to one of ordinary skill in the art before the time the invention was filed to have modified Piech to incorporate the teaching of Vollenwyder and provide at least one feeding point of the first subwinding structure of the first winding structure and at least one feeding point of the first subwinding structure of the second winding structure are arranged on a first lateral side of the arrangement, wherein at least one feeding point of the first subwinding structure of the third winding structure is arranged on a second lateral side of the arrangement. Doing so would allow feeding each transmission subwinding structure based on the orientation and placement of the AC power source structure.
Regarding claim 31, Piech discloses the method according to claim 30 above, Piech does not explicitly disclose one of the operating currents is reduced to zero.  However, it is well-known in the art that AC current is reduced to zero periodically.  The reference of Vollenwyder is introduced to provide as an evidence.  Vollenwyder discloses one of the operating currents is reduced to zero (Fig. 2, when L1 is at 90 degree the current is at zero).  I would have been obvious to one of ordinary skill in the art before the time the invention was filed that AC current is reduced to zero periodically.
Regarding claim 32, the combination of Piech and Vollenwyder discloses the method according to claim 31 above, Vollenwyder further discloses the remaining operating currents are controlled such that the non-zero phase shift value is 1800 phase angle (Fig. 2, when L1 is at 900 the current of L2 and L3 are at opposite phase 1800).

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piech in view of MORITA et al., US Patent Publication 20080129246; hereinafter “MORITA”.
Regarding claim 11, Piech discloses the primary-sided arrangement of claim 10 above, Piech does not disclose the arrangement of magnetically conducting elements comprises multiple bar elements.  MORITA discloses the arrangement of magnetically conducting elements comprises multiple bar elements (Fig. 7).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Piech to incorporate the teaching of MORITA and provide the arrangement of magnetically conducting elements comprises multiple bar elements.  Doing so would allow easily transport the bar elements to the construction site.
Regarding claim 12, the combination of Piech and MORITA discloses the primary-sided arrangement of claim 11 above, MORITA further discloses the arrangement of magnetically conducting elements comprises multiple rows of at least one magnetically conductive element, wherein a non-zero gap between two adjacent rows is provided along a lateral direction (Fig. 7).
Regarding claim 13, the combination of Piech and MORITA discloses the primary-sided arrangement of claim 11 above, MORITA further discloses at least two magnetically conductive elements overlap each other (Fig. 7 shows two magnetically conductive elements are on top of each other e.g. at 25).
Regarding claim 14, the combination of Piech and MORITA discloses the primary-sided arrangement of claim 10 above, MORITA further discloses the least one magnetically conducting element or an arrangement of magnetically conducting elements provides a recess to receive at least a section of a winding structure (Fig. 7, recess at 24).
Regarding claim 15, the combination of Piech and MORITA discloses the primary-sided arrangement of claim 10 above, MORITA further discloses at least one section of at least one magnetically conductive element extends into one subwinding structure (Fig. 7, extends to winding at 24).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piech in view of Czainski, US Patent Publication 2015/0321567; hereinafter “Czainski”.
Regarding claim 18, the combination of Piech and MORITA discloses the primary-sided arrangement of claim 1 above, Piech does not disclose a position of the primary-sided arrangement is adjustable at least along a vertical axis. 
Czainski discloses a position of the primary-sided arrangement is adjustable at least along a vertical axis (Fig. 5).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and have the primary-sided arrangement is adjustable at least along a vertical axis.  Doing so would allow increase power transfer efficiency when moving the power transmitter winding closer to a power receiving winding.

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836